Exhibit 10.38

PACER INTERNATIONAL, INC.

2300 Clayton Road, Suite 1200

Concord, CA 94520

June 18, 2007

Mr. Alex Munn

6658 Traquair Place

Dublin, OH 43016

Separation and Release Agreement

Dear Alex:

This letter agreement (the “Agreement”) memorializes our mutual agreement and
understanding in connection with the termination of your employment with Pacer
International, Inc. (“Pacer”) and its subsidiaries, (collectively, the
“Company”). Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pacer and you hereby agree as
follows:

1. Termination of Employment. This Agreement shall constitute the parties’
acknowledgment of the termination of your employment with Pacer and its
Affiliates (as defined in Section 18), including Pacer’s subsidiary, Pacer
Global Logistics, Inc. (“PGL”) and including any and all positions held by you
as a director or officer of Pacer or any of its Affiliates and any and all
positions held by you as administrator or trustee of any employee benefit plan
or related trust maintained or created by or on behalf of Pacer or any of its
Affiliates, in all cases effective as of June 18, 2007 (the “Termination
Effective Date”). Upon the Termination Effective Date, Pacer shall pay to you
(1) the lump sum amount of $15,964 for all accrued but unused vacation and
person leave time during your employment, reduced by any vacation taken after
the date of this letter, (2) any unpaid portion of your Base Salary for service
through the Termination Effective Date, and (3) reimbursement for any expenses
incurred on or before the Termination Effective Date in accordance with the
Company’s travel and entertainment policy for which you have not already been
reimbursed.

2. Payments Upon Termination of Employment.

(a) After the Termination Effective Date and eight (8) full days following the
execution of this Agreement and provided that you have not revoked this
Agreement, the Company will make the following payments to you provided,
however, that you are not in breach of any provision of this Agreement and do
not engage in any activity or conduct proscribed by 7 or 8 (regardless of the
extent to which such Section may be enforced under applicable law):

(i) a lump sum amount of $478,920, which is equal to 18 months of your current
base salary;

(ii) a pro rata bonus for the period from December 30, 2006 through the
Termination Effective Date (or portion thereof), if any, awarded and payable to
you under the Company’s 2007 performance bonus plan as adopted by the Board, to
be paid when and as provided in such bonus plan; and



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 2 of 10

 

(iii) premiums due for continued group health insurance coverage through the
Company under COBRA, subject to your timely election to continue COBRA coverage.

3. Release.

(a) For and in consideration of the covenants and agreements of the Company in
this Agreement, which are greater than those to which you would be entitled
under the Employment Agreement between you and Pacer dated as of March 4, 2005
(the “Employment Agreement”), as well as for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
as a material inducement to the Company to enter into this Agreement, you hereby
knowingly and voluntarily release, acquit and forever discharge Pacer, PGL and
their respective shareholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives and Affiliates, and all Persons
(as defined in Section 18) acting by, through, under or in concert with any of
them (collectively, the “Releasees”), from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
which, from the beginning of the world up to and including the date of this
Agreement, exist, have existed or may hereafter exist or arise, based on facts
occurring on or prior to the date hereof, in connection with the letter offering
employment, the Employment Agreement, stock options, restricted stock and other
equity incentives granted to you, your employment or the termination of your
employment with Pacer, PGL or any of their respective Affiliates, which you or
any of your heirs, executors, administrators, legal representatives,
successors-in-interest and/or assigns ever had, now have or at any time
hereafter may have, own or hold against any of the Releasees (collectively, the
“Released Claims”).

(b) By executing this Agreement, (i) you hereby represent that you have not
filed or permitted to be filed with any court, governmental or administrative
agency, or arbitration tribunal, any of the Released Claims; (ii) you hereby
waive all Released Claims against the Releasees arising under foreign, federal,
state, provincial and local labor, employment, civil rights, anti-discrimination
and other laws and any other restrictions on Pacer’s, PGL’s and their
Affiliates’ rights with respect to the termination, for whatever reason, of the
employment of its employees, including the Age Discrimination in Employment Act,
the Americans With Disabilities Act and Title VII of the Civil Rights Act, as
well as any right that you may have ever had or may now have to commence a
Released Claim against the Releasees involving any matter relating to your
employment relationship with Pacer, PGL or any of their respective Affiliates,
the letter offering employment to you, the Employment Agreement, any equity
incentive agreements or the termination of your employment; and (iii) you
further covenant and agree not to bring any Released Claim or to permit any such
Released Claim to be filed by any other Person on your behalf. Notwithstanding
the foregoing, nothing in this Agreement precludes you from (A) filing a charge,
including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or municipal fair
employment agency or (B) participating in any investigation or proceeding
conducted by the EEOC or such state or municipal agency. Nevertheless, through
the execution of this Agreement, you acknowledge and agree that you have waived
the right to recover on any claims in any legal proceeding brought by you or on
your behalf.

(c) You fully understand that, if any fact with respect to any matter covered by
this Agreement is found after the execution of this Agreement to be other than
or different from the facts now believed by you to be true, you expressly accept
and assume that this Agreement, and all releases and waivers herein shall be and
remain effective, notwithstanding such difference in facts.



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 3 of 10

 

(d) Neither this Agreement nor the consideration provided under it nor
compliance with it shall be construed as an admission by Pacer, its Affiliates
or by you of any liability or violation of any law, statute, duty, contract,
covenant or order.

4. ADEA Waiver, Waiting and Revocation Periods.

(a) You expressly acknowledge that you have been advised and instructed that
(i) you have the right to consult an attorney and that you should review the
terms of this Agreement with counsel of your own selection; (ii) you have been
advised that your waiver and release does not apply to any rights or claims for
age discrimination that may arise after the execution date of this Agreement;
(iii) you have been advised that you have up to twenty-one (21) days within
which to consider the terms of this Agreement and seven (7) days thereafter to
revoke your signature as set forth below; (iv) you have had ample time to study
this Agreement, that you have carefully read the terms of this Agreement and are
fully aware of the Agreement’s contents and legal effects, (v) you execute this
Agreement voluntarily and of your own free will, and (vi) you understand that
this Agreement is final and binding. You expressly acknowledge and agree that
this Agreement constitutes a knowing and voluntary waiver of rights under the
Older Workers Benefit Protection Act. You understand that by signing this
Agreement prior to the expiration of twenty-one (21) days, you waive your right
to consider the Agreement for the entire twenty-one (21) day period.

(b) You understand and agree that this Agreement is revocable by you for seven
(7) days following the signing of this Agreement by you, and that this Agreement
shall not become effective or enforceable until that revocation period has
expired. This Agreement automatically becomes enforceable and effective on the
eighth (8th) day after the latest date this Agreement is signed by the parties.
This Agreement may be revoked by you by a writing sent to the Company at the
address specified in Section 15, by certified mail post-marked no later than the
seventh (7th) day after the Agreement is signed by you (unless that day is a
Sunday or a holiday, in which event the period is extended to the next day there
is mail service).

5. Company Property. You hereby represent and agree that, on or prior to the
Termination Effective Date, you will have surrendered to the Company all
computers, cell phones, printers, access cards, credit cards and charge cards of
or belonging to or issued in the name of the Company, all membership cards for
memberships maintained by or in the name of the Company, and any other personal
property in your possession belonging to the Company, unless the Company has
expressly agreed to allow you to retain such property.

6. Nondisclosure of Provisions. Except as otherwise required by law or compelled
by judicial process, you will maintain the confidentiality of, and you will not
disclose to any Person, any of the terms or provisions of this Agreement, except
for such disclosures to your attorney, accountant, tax preparer or other
professional financial or legal adviser, or other legal representative, in each
case who is in a confidential relationship with you and has been advised of your
obligations hereunder, on a need-to-know basis in connection with such Person’s
services rendered to you or on your behalf.

7. Proprietary Information.

(a) From and after the date hereof, you shall not at any time disclose, divulge,
furnish or make accessible to any Person any Confidential Information (as
defined in Section 7(b)) heretofore acquired or acquired during your employment
by the Company for any reason or purpose whatsoever (provided that nothing
contained herein shall be deemed to prohibit or restrict your right or ability
to disclose, divulge, furnish or make accessible any Confidential Information
(i) to any officer, director,



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 4 of 10

 

employee, Affiliate or representative of the Company, or (ii) as required by law
or judicial process), nor shall you make use of any Confidential Information for
your own purposes or benefit or for the purposes or benefit of any other Person
except Pacer and its Affiliates.

(b) For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as defined in Section 7(c)) of Pacer and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to Pacer or any Affiliate thereof, or the business or assets of
Pacer or any such Affiliate, including: books and records; agent and independent
contractor lists and related information; customer lists and related
information; vendor lists and related information; supplier lists and related
information; employee and personnel lists, policies and related information;
contract terms and conditions (including those with customers, suppliers,
vendors, independent contractors and agents, and present and former employees);
terms and conditions of permits, orders, judgments and decrees; wholesale,
retail and distribution channels; pricing information, cost information, and
pricing and cost structures and strategies; marketing, product development and
business development plans and strategies; management reports; financial
statements, reports, schedules and other information; accounting policies,
practices and related information; business plans, strategic plans and
initiatives, forecasts, budgets and projections; and shareholder, board of
directors and committee meeting minutes and related information; provided,
however, that Confidential Information shall not include (A) information that is
generally available to the public on the date hereof, or which becomes generally
available to the public after the date hereof without action by you in breach or
violation of this Agreement, or (B) information that you receive from a third
party who does not have any obligation to Pacer or any of its Affiliates to keep
such information confidential and which you do not know (or reasonably could not
have known) is confidential to Pacer or any of its Affiliates.

(c) As used herein, the term “Intellectual Property Rights” means all industrial
and intellectual property rights, including the following (whether patentable or
not): patents, patent applications, and patent rights; trademarks, trademark
applications, trade names; service marks and service mark applications; trade
dress, logos and designs, and the goodwill associated with the foregoing;
copyrights and copyright applications; certificates of public convenience and
necessity, franchises and licenses; trade secrets, know-how, proprietary
processes and formulae, inventions, improvements, devices and discoveries;
development tools; marketing materials; instructions; Confidential Information;
and all documentation and media constituting, describing or relating to the
foregoing, including manuals, memoranda and records.

8. Non-competition Covenant.

(a) You acknowledge and agree that you have received from your employment with
the Company significant and substantial benefits, including compensation and
other consideration inuring to your benefit, as well as introductions to,
personal experience with, training in and knowledge of Pacer and its Affiliates,
the industries in which they engage, and third parties with whom they conduct
business. Accordingly, in consideration of the foregoing, and the payments made
and to be made to you in connection with your employment with the Company and
under this Agreement, you agree that you will not during the period beginning on
the Termination Effective Date and ending at the close of business on
December 18, 2008 (the “Non-Competition Period”) for any reason:

(i) in any city or county in any state or province of the United States, Canada
or Mexico where Pacer or any of its Affiliates conducts business during the
Non-Competition Period, directly or indirectly engage or participate in any
Competing Business (as defined in Section 8(b) below) (whether as an officer,
director, employee, partner, consultant, holder of an equity or debt investment,
lender or in any other manner, or capacity, including by the rendering of
services or advice to any Person), or lend your name (or any part or variant
thereof) to, any Competing Business;



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 5 of 10

 

(ii) deal, directly or indirectly, with any customers, vendors, agents or
contractors doing business with Pacer or any of its Affiliates, or with any
officer, director, employee of Pacer or any of its Affiliates, in each case in
any manner that is or could reasonably be expected to be competitive with Pacer
or any of its Affiliates;

(iii) take any action to solicit, encourage or induce any customer, vendor,
agent or contractor doing business with Pacer or any of its Affiliates, or any
officer, director, employee or agent of Pacer or any of its Affiliates:

(A) to terminate or alter in any manner adverse to Pacer and its Affiliates its
business, commercial, employment, agency or other relationship with Pacer or
such Affiliate (including any action to do business or attempt to do business
with, or to hire, retain, engage or employ or attempt to hire, retain, engage or
employ, any customer, vendor, agent or contractor, or any officer, director or
employee, of Pacer or any of its Affiliates);

(B) to become a customer, vendor, agent or contractor, or an officer, director
or employee, of you, your Affiliates or any other Person; or

(C) to engage in any Competing Business; or

(iv) engage in or participate in, directly or indirectly, any business conducted
under any name that shall be the same as or similar to the name of Pacer or any
of its Affiliates or any trade name used by any of them.

Ownership by you for investment purposes only of less than 2% of the outstanding
shares of capital stock or class of debt securities of any Person with one or
more classes of its capital stock listed on a national securities exchange or
actively traded in the over-the-counter market shall not constitute a breach of
the foregoing covenant.

(b) As used herein, the term “Competing Business” means any transportation or
other business that Pacer or any of its Affiliates has engaged in at any time
during the Employment Period in any city or county in any country, state or
province of the United States, Canada or Mexico, including any such business
directly or indirectly engaged in providing any of the following:

(i) intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers), car fleet
management services, and railcar brokerage and management services;

(ii) highway brokerage services, including full trailer load, less than trailer
load, trailer fleet management and depot operations services;

(iii) international freight transportation services, including ocean forwarding,
custom house brokerage, ocean carrier services (including NVOCC operations),
import/export air forwarding services, and special project services;



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 6 of 10

 

(iv) specialized transport and cartage services, including heavy, oversized, and
other specialized flatbed trucking services, dry van trucking services, port and
rail depot cartage services (whether in connection with domestic or
international shipments or customers), and local and regional trucking services
(including full truckload and less-than-truckload motor carrier services);

(v) freight consolidation and handling services, including third party
warehouse, cross dock, consolidation, deconsolidation and distribution services;

(vi) comprehensive transportation management programs and services to third
party customers, including supply chain and traffic management services, carrier
rate and contract management services, logistics optimization planning, and
vendor bid optimization;

(vii) intermodal rail equipment (including double-stack rail car, container and
chassis) supply and management services, including stacktrain transportation
services; and

(viii) any other transportation or other business that Pacer or any of its
Affiliates has engaged in at any time during the Employment Period in any city
or county in any country, state or province of United States, Mexico or Canada.

9. Assistance in Litigation. At the request and expense of the Company upon
reasonable notice (including for the time involved after December 17, 2008, a
reasonable payment based on your per diem earnings on the Termination Effective
Date and to the extent that you can render such assistance without affecting
your other business obligations), you shall furnish such information and
assistance to Pacer and its Affiliates as the Company may reasonably require in
connection with any issue, claim or litigation in which Pacer or any of its
Affiliates may be involved.

10. Remedies. You acknowledge and agree that the provisions of this Agreement
(including Sections 7, 8 and 9) are of a special and unique nature, the loss of
which cannot be adequately compensated for in damages by an action at law, and
that the breach or threatened breach of any of these provisions would cause the
Company irreparable harm. Accordingly, you agree that in the event of a breach
or threatened breach of any of the covenants contained in this Agreement
(including Sections 7, 8 and 9), the Company shall be entitled to (1) immediate
relief enjoining such breach or threatened breach in any court or before any
judicial body having jurisdiction over such a claim, and you waive any
requirement that the Company post a bond or other security or prove that
monetary damages are inadequate, and (2) a refund of a portion of the lump sum
severance pay amount, pro-rated from the date that such breach commenced. All
rights and remedies provided for in this Agreement are cumulative, are in
addition to any other rights and remedies provided for by law, and may, to the
extent permitted by law, be exercised concurrently or separately. The exercise
of any one right or remedy shall not be deemed to be an election of such right
or remedy or to preclude the exercise or pursuit of any other right or remedy.

11. Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any provision of this Agreement is determined to be
partially or wholly invalid, illegal or unenforceable in any jurisdiction, then
such provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be so modified or restricted, then such provision shall,
as to such jurisdiction, be deemed to be excised from this Agreement; provided,
however, that the legality, binding effect and enforceability of the remaining
provisions of this Agreement, to the extent the economic benefits conferred on
the parties by virtue of this Agreement



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 7 of 10

 

remain substantially unimpaired, shall not be affected or impaired in any
manner, and any such invalidity, illegality or unenforceability with respect to
such provisions shall not invalidate or render unenforceable such provision in
any other jurisdiction.

12. Expenses; Taxes. Each party hereto shall bear his or its own expenses
incurred in connection with this Agreement (including legal, accounting and any
other third party fees, costs and expenses and all federal, state, local and
other taxes and related charges incurred by such party). All references herein
to remuneration, compensation and other consideration payable by Pacer or any of
its Affiliates hereunder to or for the benefit of you or your heirs,
representatives, or estate are to the gross amounts thereof before reductions,
set-off, or deduction for taxes and other charges referred to below, and all
such remuneration, compensation and other consideration shall be paid net of and
after reduction, set-off and deduction for any and all applicable withholding,
F.I.C.A., employment and other similar federal, state and local taxes and
contributions required by law to be withheld by Pacer or any such Affiliate.

13. Governing Law. You acknowledge that the place of your employment as of the
Termination Effective Date was the State of Ohio. Accordingly, this Agreement
shall be governed by, and construed and enforced in accordance with, the
domestic laws of the State of Ohio applicable to contracts made and to be wholly
performed in such State, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Ohio or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Ohio.

14. Binding Effect. The terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, representatives, heirs and estates, as applicable. This
Agreement shall not be assignable by you without the prior written consent of
Pacer (acting with approval of its Board of Directors). Except as expressly
provided in this Agreement, this Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors, permitted assigns, representatives, heirs and estates, as
applicable.

15. Notices. (a) All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

if to the Company, to:

Pacer International, Inc.

1 Independent Drive, Suite 1250

Jacksonville, FL 32202

Attention: General Counsel

if to you, to:

Mr. Alex Munn

6658 Traquair Place

Dublin, OH 53016

(b) All such notices and other communications shall be deemed to have been given
and received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by nationally-recognized, overnight courier, on the
next business day where sent following dispatch, and (iii) in the case



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 8 of 10

 

of mailing, on the third business day where sent next following such mailing. In
this Agreement, the term “business day” means, as to any location, any day that
is not a Saturday, a Sunday or a day on which banking institutions in such
location are authorized or required to be closed.

16. Entire Agreement; Amendment and Waiver. This Agreement embodies the entire
agreement and understanding by and between the parties hereto with respect to
the subject matter hereof and supersedes and preempts any and all prior and
contemporaneous understandings, agreements, arrangements, representations or
communications (whether written or oral) by or between the parties relating to
the subject matter hereof, including the Employment Agreement. You acknowledge
that, as provided in the 1999 Stock Option Plan (the “1999 Plan”) and the option
agreement issued to you thereunder for an option granted on May 6, 2002, to
purchase 60,000 shares of Pacer’s common stock, the portion of such option that
is unvested on the Termination Effective Date (36,000 shares) shall become null
and void and be of no further force or effect, and the portion of such option
that is vested on the Termination Effective Date (24,000 shares) that is not
previously exercised by you will automatically terminate and become null and
void and be of no further force or effect upon the ninetieth (90th) day
following the Termination Effective Date. You further acknowledge that, as
provided in the 2006 Long Term Incentive Plan and the restricted stock agreement
issued to you thereunder for an award of 6,000 shares of restricted stock, the
4,500 restricted shares of Pacer’s common stock that have not vested as the
Termination Effective Dave shall be forfeited back to Pacer. Other than this
Agreement and the stock option and restricted stock agreements referenced above,
there are no other understandings, agreements, arrangements, representations or
communications continuing in effect relating to the subject matter hereof.
Neither party is signing this Agreement in reliance upon any promise,
representation or warranty not expressly contained in this Agreement. No waiver,
amendment or modification of any provision of this Agreement shall be effective
unless in writing and signed by each party hereto. No failure or delay by any
party in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof or of any other right, power or remedy. The waiver
by any party hereto of a breach of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other or subsequent
breach by such other party.

17. Counterparts and Facsimile or Imaged Execution. This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same agreement, effective when one or more counterparts
have been signed by each party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any signed
counterpart delivered by facsimile or imaged document shall be deemed for all
purposes to constitute such party’s good and valid execution and delivery of
this Agreement.

18. Other Construction and Interpretation Provisions. The use in this Agreement
of the term “including” means “including, without limitation.” The words
“herein”, “hereof”, “hereunder”, “hereby”, “hereto”, “hereinafter”, and other
words of similar import refer to this Agreement as a whole, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and attachments mean such provisions of this
Agreement, except where otherwise stated. The section headings in this Agreement
are for convenience only and shall not control or affect the meaning of any
provision of this Agreement. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require. If, and wherever, specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Unless otherwise provided
herein, the measure of one month or year for



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 9 of 10

 

purposes of this Agreement shall be that date of the following month or year
corresponding to the starting date, except that, if no corresponding date
exists, the measure shall be the next day of the following month or year (e.g.,
one month following February 8 is March 8, and one month following March 31 is
May 1). The term “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The term “Person”
shall be construed as broadly as possible and shall include an individual or
natural person, a partnership (including a limited liability partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, a business, and any
other entity, including a governmental entity such as a domestic or foreign
government or political subdivision thereof, whether on a federal, state,
provincial or local level and whether legislative, executive, judicial in
nature, including any agency, authority, board, bureau, commission, court,
department or other instrumentality thereof.

19. Jury Trial Waiver. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED TO THE SUBJECT MATTER
HEREOF. YOU UNDERSTAND THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS AN
IMPORTANT RIGHT WHICH YOU HEREBY FOREGO.

20. Jurisdiction and Venue; Service of Process. The parties hereto (i) agree
that all disputes among them arising out of, connected with, related to, or
incidental to this Agreement shall be resolved exclusively by state or federal
courts located in Franklin County, Ohio or any appellate court from any thereof,
or by an arbitrator located in Franklin County, Ohio in such cases where both
parties hereto have expressly agreed to binding arbitration, (ii) irrevocably
submit to the jurisdiction of such courts and waive any objection to venue or
defense of an inconvenient forum for any proceeding in any such court, and
(iii) agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court shall constitute valid and
lawful service of process against them, without the necessity for service by any
other means provided by law.



--------------------------------------------------------------------------------

Mr. Alex Munn

June 18, 2007

Page 10 of 10

 

If the above terms are satisfactory to you, please acknowledge your acceptance
thereof and agreement therewith by signing the enclosed copy of this letter in
the space provided below and returning it to the undersigned.

 

Very truly yours,

 

PACER INTERNATIONAL, INC.

By:    /s/ C. William Smith  

C. William Smith

Executive Vice President, Human Resources

 

Accepted and agreed to:

/s/ Alex M. Munn

 

Alex M. Munn